Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1 and 9:  

a network simulator is installed in a computer and configured to simulate at least one target software, and the timing control method comprises:
when at least one subprocess calls a first system call to enter a blocking I/O, performing a marking operation;
when a kernel detects that the at least one subprocess enters the blocking I/O, issuing a
first notification event to inform the running network simulator that a status of the at least one subprocess is changed, and request the running network simulator to pause until the at least one subprocess leaves the blocking I/O; and
when the kernel detects that all of the at least one subprocess leaves the blocking I/O already, issuing a second notification event to the network simulator, so that the network simulator continues to operate.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Griffin et al. (U.S. Publication No. 2004/0260993 A1) discloses a method for simulating input/output requests to test a system.
	Veresov (U.S. Publication No. 2012/0159477 A1) discloses a system and method for providing direct socket I/O for JAVA in a virtual machine.
	Rosu et al. (U.S. Publication No. 2004/0103221 A1) discloses application-level access to kernel input/output state.
	Suzuki et al. (U.S. Publication No. 2003/0023791 A1) discloses device driver apparatus configured by comprising an adapter which transmits or receives data between an initiator and a psudo process simulating an I/O device.	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185